Title: General Orders, 6 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday Jany 6th 1780.
            Parole Dantzic—  C. Signs Elbing Grodno.
          
          The Sub-Cloathiers or their Assistants and the regimental Cloathiers of those Corps not belonging to any State are to apply to the Cloathier General for their proportion of shoes.
          William Hutton late a soldier in the 16th Massachusetts regiment is appointed Assistant to the Provost Marshal.
        